Dismissed and Opinion Filed October 21, 2019




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-01242-CR

                         RODOLFO MARTIN GRANADOS, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-80827-2019

                              MEMORANDUM OPINION
                        Before Justices Pedersen, III, Reichek, and Carlyle
                                 Opinion by Justice Pedersen, III
         Rodolfo Martin Granados appeals his conviction for continuous sexual abuse of a child

under fourteen years of age. The clerk’s record shows that appellant pleaded guilty to continuous

sexual abuse of a child under fourteen years of age in exchange for the State’s agreement to

abandon two other counts. On July 17, 2019, the trial court found appellant guilty and assessed

punishment at thirty years in prison. The trial court’s certification of appellant’s right to appeal

states this is a plea-bargain case and appellant has no right of appeal. Appellant did not file a

motion for new trial. On October 10, 2019, appellant filed his pro se notice of appeal in the trial

court.

         “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be legally

invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id. at 523.
The right to appeal in a criminal case is a statutorily created right. See McKinney v. State, 207
S.W.3d 366, 374 (Tex. Crim. App. 2006); Griffin v. State, 145 S.W.3d 645, 646 (Tex. Crim. App.

2004); see also TEX. CODE CRIM. PROC. ANN. art. 44.02 (providing right of appeal for defendant);

TEX. R. APP. P. 25.2(a)(2) (rules for appeal by defendant). A timely-filed notice of appeal vests a

court of appeals with jurisdiction. Olivo, 918 S.W.2d at 522.

           Absent a timely filed motion for new trial, appellant’s notice of appeal was due August 16,

2019. See TEX. R. APP. P. 26.2(a)(1). Appellant’s notice of appeal was filed in the trial court on

October 10, 2019. Because no motion for new trial was filed, appellant’s notice of appeal is

untimely and we lack jurisdiction over the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex.

Crim. App. 1998); Olivo, 918 S.W.2d at 523.1

           We dismiss this appeal for want of jurisdiction.




                                                                          /Bill Pedersen, III/.
                                                                          BILL PEDERSEN. III
Do Not Publish                                                            JUSTICE
TEX. R. APP. P. 47.2(b)


191242f.u05




           1
            Appellant’s remedy does not lie with this Court, but rather with the authority of the Texas Court of Criminal Appeals to grant an out-
of-time appeal. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991).




                                                                      –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 RODOLFO MARTIN GRANADOS,                           On Appeal from the 416th Judicial District
 Appellant                                          Court, Collin County, Texas
                                                    Trial Court Cause No. 416-80827-2019.
 No. 05-19-01242-CR         V.                      Opinion delivered by Justice Pedersen, III.
                                                    Justices Reichek and Carlyle participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 21st day of October, 2019.




                                              –3–